Exhibit 99.1 UNITED STATES DEPARTMENT OF JUSTICE OFFICE OF THE UNITED STATES TRUSTEE SOUTHERN DISTRICT OF CALIFORNIA In Re: IMPERIAL CAPITAL BANCORP, INC., a Delaware corporation Debtor(s). CHAPTER 11 (BUSINESS) CASE NO. 3:09-bk-19431 OPERATING REPORT NO. 4 FOR THE MONTH ENDING: June 2010 I. CASH RECEIPTS AND DISBURSEMENTS A. (GENERAL ACCOUNT*) 1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS $ 2. LESS:TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL ACCOUNT REPORTS $ 3. BEGINNING BALANCE: $ 4. RECEIPTS DURING CURRENT PERIOD: ACCOUNTS RECEIVABLE - PRE-FILING $ ACCOUNTS RECEIVABLE - POST-FILING $ GENERAL SALES $ OTHER (SPECIFY) Payments on residual interests $ OTHER** (SPECIFY) Refunds $ TOTAL RECEIPTS THIS PERIOD: $ 5. BALANCE: $ 6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD TRANSFERS TO OTHER DIP ACCOUNTS $ DISBURSEMENTS $ TOTAL DISBURSEMENTS THIS PERIOD***: $ 7. ENDING BALANCE: $ 8. GENERAL ACCOUNT NUMBER DEPOSITORY NAME AND LOCATION Bank of America, 1655 Grant Street Bldg A, 10thFloor, Concord, CA 94520-2445 * All receipts must be deposited into the general account. * All receipts must be deposited into the general account. **Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold, to whom, terms, and date of Court Order or Report of Sale. ***This amount should be the same as the total from page 2. 1 TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD DATE CHECK NUMBER PAYEE PURPOSE AMOUNT 06/02/10 La Jolla Lock & Safe Office maintenance 06/07/10 Lusti Motors Auto maintenance 06/07/10 Mellon Investor Services Stock transfer agent services 06/03/10 Ace Parking Management Parking services 06/07/10 The Hartford Insurance premium 06/07/10 San Diego Gas & Electric Utilities 06/08/10 888 Prospect LJ, LLC Office rent 06/08/10 Public Storage Storage services 06/14/10 Cristina McNaught Janitorial services 06/14/10 Freedom Voice Telephone services 06/07/10 A Quality Connection Telephone maintenance 06/07/10 Melanie O'Donnell Expense reimbursement 06/09/10 Lincoln National Insurance Company Health insurance premiums 06/09/10 Lincoln National Insurance Company Health insurance premiums 06/07/10 Time Warner Cable Internet services 06/16/10 AT&T Telephone services 06/22/10 Anthony Rusnak Expense reimbursement 06/15/10 Verizon Wireless Telephone services 06/15/10 A Quality Connection IT maintenance 06/14/10 Imperial Capital Bancorp (intercompany transfer) Transfer to Toreey Pines Bank general account 2 TOTAL DISBURSEMENTS THIS PERIOD $518,182.66 Add additional pages as necessary to include all disbursements. 3 GENERAL ACCOUNT BANK RECONCILIATION* Balance per bank statement dated:6/30/10 $ Plus deposits in transit (a): Deposit Date Deposit Amount $ $ $ Total deposits in transit Less outstanding checks (a): Check Number Check Date Check Amount Total outstanding checks <0.00> Bank statement adjustments** Adjusted bank balance $ * It is acceptable to attach lists of deposits in transit and outstanding checks to this form or to replace this form with a similar form. **Please attach a detailed explanation of any bank statement adjustment. 4 I. CASH RECEIPTS AND DISBURSEMENTS A.2 (TORREY PINES BANK ACCOUNT) 1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS $ 2. LESS:TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL ACCOUNT REPORTS $ 3. BEGINNING BALANCE: $ 4. RECEIPTS DURING CURRENT PERIOD: ACCOUNTS RECEIVABLE - PRE-FILING $ ACCOUNTS RECEIVABLE - POST-FILING $ GENERAL SALES $ OTHER (SPECIFY) Payments on residual interests $ OTHER (SPECIFY) Asset sales $ OTHER (SPECIFY) Refunds $ OTHER** (SPECIFY) Transfer from Bank of America Account $ TOTAL RECEIPTS THIS PERIOD: $ 5. BALANCE: $ 6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD TRANSFERS TO OTHER DIP ACCOUNTS $ DISBURSEMENTS $ TOTAL DISBURSEMENTS THIS PERIOD***: $ 7. ENDING BALANCE: $ 8. GENERAL ACCOUNT NUMBER DEPOSITORY NAME AND LOCATION Torrey Pines Bank, 4350 Executive Drive, Suite 130, San Diego, CA92121 5 TOTAL DISBURSEMENTS FROMGENERAL ACCOUNT FOR CURRENT PERIOD DATE CHECK NUMBER PAYEE PURPOSE AMOUNT 06/16/10 Takeo Sasaki Consulting - accounting services 06/28/10 Joseph Kiley Expense reimbursement 06/21/10 Melanie O'Donnell Expense reimbursement 06/28/10 Verizone Wireless Telephone services 06/25/10 Mary Jane Mulson
